                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE


THE LAMPO GROUP, LLC D/B/A                §
RAMSEY SOLUTIONS,                         §
                                          §
       Plaintiff,                         §
                                          §
v.                                        §         Case No.: 3:18-cv-01402
                                          §
KEVIN HELMUT PAFFRATH, THE                §         District Judge Eli J. Richardson
PAFFRATH ORGANIZATION, and                §
MEETNDONE CORPORATION,                    §         Magistrate Judge Barbara D. Holmes
                                          §
       Defendants.                        §


DEFENDANT KEVIN HELMUT PAFFRATH’S MEMORANDUM IN SUPPORT
 OF HIS MOTION FOR JUDGMENT ON THE PLEADINGS AS TO COUNT IV


                                     I. Introduction

       The Plaintiff’s Strategic Lawsuit Against Public Participation (“SLAPP-suit”)

alleges that Defendant Kevin Helmut Paffrath made knowing and deliberate

misrepresentations to the Plaintiff in advance of the Parties’ short-lived contractual

relationship. See Doc. #41-1, ¶¶ 55, 56, 62, 99, 104, 105, 106. Other than a single bare,

conclusory legal conclusion appended to the end of paragraph ¶ 110, however—which

alternatively alleges that “Paffrath had knowledge of the representations’ falsity, utter

disregard for their truth, or did not exercise reasonable care in obtaining or

communicating the information upon which Ramsey justifiably relied,” see Doc. #41-1, p.

15, ¶ 110—the Plaintiff’s Complaint is wholly devoid of any allegation, factual or otherwise,

that supports a negligent misrepresentation claim.          Accordingly, Judgment on the




                                              -1-

     Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 1 of 7 PageID #: 606
Pleadings should enter in Mr. Paffrath’s favor with respect to the Plaintiff’s fourth cause

of action alleging negligent misrepresentation. See Doc. #41-1, pp. 15-16.

                                 II. Standard of Review

      Mr. Paffrath’s Motion for Judgment on the Pleadings as to the Plaintiff’s negligent

misrepresentation claim is subject to familiar standards of review:

      The Federal Rules of Civil Procedure provide that after the pleadings are
      closed, but within such time as not to delay the trial, any party may move
      for judgment on the pleadings. Fed. R. Civ. P. 12(c). Rule 12(c) may be
      employed as a vehicle for raising several of the defenses enumerated in Rule
      12(b), including the defense of failure to state a claim upon which relief may
      be granted.

      When that defense is raised via a motion for judgment on the pleadings, the
      district court evaluates the motion using the same standard applied to a
      motion to dismiss for failure to state a claim under Rule 12(b)(6). Thus, the
      same rules which apply to judging the sufficiency of the pleadings apply to
      a Rule 12(c) motion as to a motion filed under Rule 12(b)(6). Indeed, when
      a Rule 12(c) motion is based on an asserted failure to state claim upon which
      relief can be granted, the only differen[ce] between Rule 12(c) and Rule
      12(b)(6) is the timing of the motion to dismiss.

      ....

      [F]actual allegations that are merely consistent with the defendant’s liability
      do not satisfy the claimant’s burden, as mere consistency does not establish
      plausibility of entitlement to relief even if it supports the possibility of relief.
      In determining whether a complaint is sufficient under the standards of
      Iqbal and its predecessor and complementary case, Bell Atlantic Corp. v.
      Twombly, 550 U.S. 544 (2007), it may be appropriate to “begin [the]
      analysis by identifying the allegations in the complaint that are not entitled
      to the assumption of truth.” Iqbal, 556 U.S. at 680. Identifying and setting
      aside such allegations is crucial, because they simply do not count toward
      the plaintiff’s goal of showing plausibility of entitlement to relief. As
      suggested above, such allegations include “bare assertions,” formulaic
      recitation of the elements, and “conclusory” or “bald” allegations. The
      question is whether the remaining allegations – factual allegations, i.e.,
      allegations of factual matter – plausibly suggest an entitlement to relief. If
      not, the pleading fails to meet the standard of Fed. R. Civ. P. 8 and thus
      must be dismissed pursuant to Rule 12(b)(6).

Hasting v. First Cmty. Mortg., No. 3:17-CV-00989, 2018 WL 5808727, at *1–2 (M.D.


                                              -2-

    Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 2 of 7 PageID #: 607
Tenn. Nov. 6, 2018) (cleaned up).

       For its part, Tennessee law1 additionally provides that:

       Liability for negligent misrepresentation will result: if defendant is acting in
       course of his business, profession, or employment, or in transaction in
       which he has pecuniary interest and if plaintiff establishes that the
       defendant supplied information to the plaintiff meant to guide others in
       their business transactions; the information was false; the defendant did
       not exercise reasonable care in obtaining or communicating the
       information; and the plaintiff justifiably relied on the information.

Homestead Grp., LLC v. Bank of Tennessee, 307 S.W.3d 746, 751 (Tenn. Ct. App. 2009)

(citing Walker v. Sunrise Pontiac–GMC Truck, Inc., 249 S.W.3d 301, 311 (Tenn. 2008)).


                          III. Plaintiff’s Factual Allegations

       The Plaintiff’s Complaint is premised upon extensive factual allegations of

knowing and deliberate misrepresentation, rather than negligence. See Doc. #41-1, ¶¶ 55,

56, 62, 99, 104, 105, 106.       Such allegations include, for instance, the following

(strenuously contested) assertions:

       55.    Unbeknownst to Ramsey when it entered into the Agreement,
       Paffrath never intended to comply with his obligations in the Agreement.

       56.    Instead, Paffrath fraudulently induced Ramsey into the Agreement
       as a ruse to infiltrate Ramsey's ELP program, steal Ramsey's confidential
       and proprietary information, and unlawfully compete with Ramsey by
       posting false and malicious statements about Ramsey's ELP program on the
       internet as clickbait so that Paffrath could increase page views and resulting
       business with Paffrath and his affiliated companies, The Paffrath
       Organization and MeetNDone.

       62.    Paffrath further admits in the video that he had no intention of
       serving the local territories assigned to him by Ramsey's ELP team.


1The Plaintiff insists that Tennessee law governs its Complaint. See Doc. #33, p. 3.
Defendants disagree, but for purposes of the instant motion, the Plaintiff’s claims cannot
survive under Tennessee law, either, and they should be dismissed as a result. Defendants
nonetheless maintain their position that California substantive law governs the Plaintiff’s
non-contract claims.
                                             -3-

    Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 3 of 7 PageID #: 608
        98.   Additionally, while Paffrath also represented he would abide by the
        terms of the ELP program, Paffrath clearly had no intentions of doing so
        when he entered into the Agreement.

        99.    Rather, Paffrath entered into the Agreement as a ruse to gain access
        to Ramsey's confidential, proprietary, and sensitive business information to
        benefit himself and to benefit his affiliated companies, The Paffrath
        Corporation and MeetNDone Corporation.

        100. Paffrath' s representations described above were material facts, were
        false when made, and were made by Paffrath either knowingly or without
        belief in their truth.

        104. Paffrath's representations as described above were intentional
        misrepresentation of facts material to the transaction.

        105. Paffrath had knowledge of the representations' falsity or utter
        disregard for their truth.

        106. All of the representations were promises of action, which at the time
        Paffrath made them Ramsey reasonably relied upon them while Paffrath
        had no intent to perform.

Id.

        Despite Plaintiff’s repeated allegations of knowing and deliberate misconduct,

though—which are essential for this speech-based lawsuit by a public figure to overcome

threshold actual malice requirements—the Plaintiff has also tossed in, as an afterthought,

a claim based on merely negligent misrepresentation. See Doc. #41-1, pp. 15-16. To

support that claim, the Plaintiff’s Complaint includes only the following lone, bare,

formulaic, and purely conclusory recital: “Paffrath had knowledge of the representations'

falsity, utter disregard for their truth, or did not exercise reasonable care in obtaining or

communicating the information upon which Ramsey justifiably relied.” See Doc. #41-1,

p. 15, ¶ 110 (emphasis added).

        For the reasons that follow, this bare, conclusory legal allegation—which enjoys no

factual support elsewhere within the Plaintiff’s Complaint—is insufficient to withstand


                                            -4-

      Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 4 of 7 PageID #: 609
Mr. Paffrath’s Motion for Judgment on the Pleadings as to the Plaintiff’s negligent

misrepresentation claim. Accordingly, Judgment on the Pleadings as to the Plaintiff’s

negligent misrepresentation claim should be granted in Mr. Paffrath’s favor.

                                      IV. Argument

        A Plaintiff’s “‘bare assertions,’ formulaic recitation of the elements, and

‘conclusory’ or ‘bald’ allegations” are not entitled to any presumption of truth on a Motion

for Judgment on the Pleadings. Hasting, 2018 WL 5808727, at *2 (quoting Iqbal, 556

U.S. at 680). The bare, formulaic, conclusory, and alternatively pleaded legal assertion

set forth in Paragraph ¶ 110 of the Plaintiff’s Complaint satisfies these criteria in spades.

See id.; Doc. #41-1, p. 15, ¶ 110. Accordingly, the Plaintiff’s allegation in Paragraph ¶ 110

is not entitled to a presumption of truth, and it may safely be “set[] aside” when

considering Mr. Paffrath’s Motion for Judgment on the Pleadings. Hasting, 2018 WL

5808727, at *2 (“Identifying and setting aside such allegations is crucial, because they

simply do not count toward the plaintiff’s goal of showing plausibility of entitlement to

relief.”).

        Absent Paragraph ¶ 110, there is not a single allegation in the Plaintiff’s Complaint

that supports a negligent misrepresentation claim regarding the Parties’ contract. See

generally Doc. #41-1. Indeed, the balance of the Plaintiff’s Complaint—which is premised

upon allegations of Defendant’s knowing and deliberate misrepresentation—flatly

contradicts the Plaintiff’s negligence claim. See, e.g., Doc. #41-1, ¶¶ 55, 56, 62, 99, 104,

105, 106. Given this context, the Plaintiff has failed to state a claim for relief—and it has

certainly failed to state a plausible claim for relief—with respect to negligent

misrepresentation. See Hasting, 2018 WL 5808727, at *2 (“The question is whether the

remaining allegations – factual allegations, i.e., allegations of factual matter – plausibly
                                             -5-

    Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 5 of 7 PageID #: 610
suggest an entitlement to relief. If not, the pleading fails to meet the standard of Fed. R.

Civ. P. 8 and thus must be dismissed pursuant to Rule 12(b)(6).”) (citing Iqbal, 556 U.S.

at 680-83)). As a consequence, Judgment on the Pleadings with respect to the Plaintiff’s

claim for negligent misrepresentation should be entered in Mr. Paffrath’s favor. See id.


                                     V. Conclusion

       For the foregoing reasons, this Court should enter Judgment on the Pleadings in

favor of Defendant Kevin Helmut Paffrath with respect to the Plaintiff’s claim for

Negligent Misrepresentation (Count IV).


                                          Respectfully submitted,

                                          By:     /s/ Daniel A. Horwitz__________
                                                  Daniel A. Horwitz, BPR #032176
                                                  1803 Broadway, Suite #531
                                                  Nashville, TN 37203
                                                  daniel.a.horwitz@gmail.com
                                                  (615) 739-2888

                                                  Counsel for Defendants




                                            -6-

    Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 6 of 7 PageID #: 611
                           CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of June 2019, a copy of the foregoing was
served via USPS mail, postage prepaid, emailed, and/or sent via CM/ECF, and to the
following parties:

      E. Todd Presnell
      Brandon Bundren
      BRADLEY ARANT BOULT CUMMINGS, LLP
      1600 Division Street, Suite 700
      Nashville, TN 37203
      tpresnell@bradley.com
      bbundren@bradley.com

      Counsel for Plaintiff the Lampo Group, LLC d/b/a Ramsey Solutions



                                        By:     /s/ Daniel A. Horwitz_________
                                                Daniel A. Horwitz, Esq.




                                          -7-

   Case 3:18-cv-01402 Document 48 Filed 06/26/19 Page 7 of 7 PageID #: 612
